UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6208


JOSEPH LEE MCFADDEN,

                Plaintiff - Appellant,

          v.

JERRY GAINEY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:12-cv-01470-MGL)


Submitted:   April 25, 2013                    Decided: April 30, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Lee McFadden, Appellant Pro Se. David Cornwell Holler,
LEE ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Lee McFadden appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated    by   the   district      court.

McFadden v. Gainey, No. 4:12-cv-01470-MGL (D.S.C. Feb. 4, 2013).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2